Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147376 & (48)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147376
                                                                    COA: 308871
                                                                    Wayne CC: 11-008251-FH
  JOSEPH RIVERS,
            Defendant-Appellant.

  _________________________________________/

         By order of October 28, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 23, 2013 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Wayne Circuit Court for correction of the judgment of
  sentence. The prosecuting attorney has conceded that the defendant was not previously
  convicted of possession of a firearm during the commission of a felony,
  MCL 750.227b(1), and that the defendant’s sentence for felony-firearm should not have
  been enhanced in this case. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
         p1216
                                                                               Clerk